Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schoemann et al (USPN 7670524).  Schoemann et al teach the claimed process as evidenced at col 1:35-37; col 1:40-50; col 3:3-col 4:38; col 5:1-15; patent claims 1 and 9; and figs 1-3.
 	Regarding claim 1:
 	A process for forming a two layer plastic device with textures or drawings thereon (figs 1-3 of Schoemann et al), comprising the steps of:
forming an inner bottom layer (first molded part 28); wherein an outer surface of the inner bottom layer has protruded textures or drawings (projections of the first molded part 28); the textures or drawings are formed with an enclosing space (isolated area 56), that is: a part or whole of the textures or drawings is formed with an enclosing space; a through hole (one or more channels 44) is formed between a wall of the enclosing space and an outer space out of the enclosing space;

removing the outer mold so that the masking material is formed as a masking layer; an outer surface of the masking layer exposing the protruded textures or drawings on the surface of the inner bottom layer (col 3:52-56; fig 1).
Regarding claim 2:
The process for forming a two layer plastic device with textures or drawings thereon as claimed in claim 1, wherein a color of the masking layer is different from that of the inner bottom layer so that the textures or drawings on the outer surface of the inner bottom layer clearly exposes on the surface of the masking layer (col 1:12-37).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 remain rejected under 35 U.S.C. 103 as being unpatentable over Schoemann et al (USPN 7670524) in view of Boucherie (USP 2004/0094866).  In .

 	Regarding claim 3: 
 	Schoemann et al teaches:
 	A process for forming a two layer plastic device with textures or drawings thereon (figs 1-3 of Schoemann et al), comprising the steps of:
forming an inner bottom layer (first molded part 28); wherein an outer surface of the inner bottom layer has protruded textures or drawings (projections of the first molded part 28); the textures or drawings are formed with an enclosing space (isolated area 56), that is: a part or whole of the textures or drawings is formed with an enclosing space; a through hole (one or more channels 44) is formed between a wall of the enclosing space and an outer space;
pushing the rotation tool to move forwards (fig 1); so that the inner bottom layer is at a back side of the outer mold and front ends of the textures or the drawings resist against an inner surface of the outer mold (fig 1);
  	filling masking material (second thermoplastic material) into a space between the outer mold and the inner mold (col 3:3- col 4:38; figs 1-3); and then the masking material is filled into the enclosing space through the through hole at the lateral side of the enclosing space (col 3:3-col 4:38; figs 1-3); and

Boucherie teaches: 
using pins (pins of pressure cylinders 33, shaft 29 of motion mechanism 26 of Boucherie) of a rotation tool (motion mechanism 26, drive mechanism 41) to take out the inner bottom layer (figs 1-9); wherein the rotation tool is connected to a driving unit (drive element 30, motor 47) for driving the rotation tool;
using the driving unit to rotate the rotation tool through a predetermined angle (figs 1-9); and
pushing the rotation tool to move forwards by using the driving unit (figs 1-9); so that the inner bottom layer is at a back side of the outer mold and front ends of the textures or the drawings resist against an inner surface of the outer mold (figs 1-9).
Since Schoemann et al and Boucherie are analogous with respect to injection molding composite articles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the pins and drive units as taught by Boucherie in the process of Schoemann et al in order to reduce molding cycle time, which is also the purpose of the instant claimed invention.
Regarding claim 4, Schoemann et al teach:
.
Applicant's arguments filed 4/28/21 have been fully considered but they are not persuasive.  
 	Regarding claims 1-2, applicant argues Schoemann et al do not teach a through hole formed by only the inner bottom layer.  This argument is misplaced since the instant claims do not recite a through hole formed by only the inner bottom layer.  Applicant is reminded claims are interpreted in light of the specification, but limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
  	Regarding claims 3-4, applicant argues Schoemann et al do not teach a through hole formed by only the inner bottom layer.  This argument is misplaced since the instant claims do not recite a through hole formed by only the inner bottom layer.  Applicant is reminded claims are interpreted in light of the specification, but limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant also argues Boucherie does not teach forming the working piece by two action, but rather one action.  This argument is misplaced because Boucherie clearly and explicitly teaches a first step of forming a first injection molding piece 2 and then a second step of forming second injection molding piece (second component 5 molded onto first injection molding piece).  Hence, Boucherie teaches two actions.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204.  The examiner can normally be reached on M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744